In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-20-00098-CR

CHARLES CLEVELAND NOWDEN,                 §   On Appeal from the 297th District Court
Appellant
                                          §   of Tarrant County (1182411D)

V.                                        §   January 21, 2021

                                          §   Memorandum Opinion by Justice Walker

THE STATE OF TEXAS                        §   (nfp)

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no reversible error in the trial court’s order. The order of the trial court is

affirmed.

                                     SECOND DISTRICT COURT OF APPEALS



                                     By /s/ Brian Walker
                                        Justice Brian Walker